Exhibit 10.1

EXECUTION VERSION

SETTLEMENT AND SUPPORT AGREEMENT

This Settlement and Support Agreement (this “Agreement”), dated June 6, 2018, is
entered into by and among the persons and entities listed on Schedule A hereto
(collectively, the “Icahn Group,” and each such person and entity individually,
a “member” of the Icahn Group), AmTrust Financial Services, Inc. (the “Company”)
and Evergreen Parent, L.P. (“Parent”).

WHEREAS, Parent, Evergreen Merger Sub, Inc. (“Merger Sub”) and the Company are
parties to that certain Agreement and Plan of Merger, dated as of March 1, 2018
(the “Original Agreement”), pursuant to which, among other things and upon the
terms and subject to the conditions thereof, Merger Sub will be merged with and
into the Company with the Company surviving the Merger as a wholly owned
subsidiary of Parent (the “Merger”) and, at the effective time of the Merger,
each share of Common Stock (other than Excluded Shares and Dissenting Shares)
(as each such term is defined in the Original Agreement) will be converted into
the right to receive $13.50 per share in cash, without interest (the “Original
Merger Consideration”);

WHEREAS, each member of the Icahn Group is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of such number of shares of Common Stock as is indicated on Schedule B
hereto;

WHEREAS, Icahn Partners LP, Icahn Partners Master Fund LP and High River Limited
Partnership (collectively, the “Icahn Plaintiffs”) are plaintiffs in that
litigation commenced in the Delaware Court of Chancery and styled Icahn Partners
LP, et al. v. Barry D. Zyskind, et al., C.A. No. 2018-0358-AGB (the “Icahn
Litigation”), wherein the Icahn Plaintiffs assert claims against each of Barry
D. Zyskind, George Karfunkel, Leah Karfunkel (collectively, the “KZ Defendants”)
and the Company relating to the Original Agreement and the Merger;

WHEREAS, Parent, Merger Sub and the Company propose to amend the Original
Agreement (as so amended, the “Amendment”) to provide, among other things, to
increase the Original Merger Consideration to $14.75 per share in cash, without
interest (the “Amended Merger Consideration”), such Amendment to be
substantially in the form of Exhibit B hereto;

WHEREAS, subject to and conditioned upon the execution and delivery of the
Amendment, the parties wish to settle and discharge all claims against the KZ
Defendants and the Company in the Icahn Litigation without the admission of any
liability or wrongdoing of any kind whatsoever by the parties thereto or any
other director or officer of the Company associated with any of the facts or
claims alleged in the Icahn Litigation;

WHEREAS, as a material inducement to the willingness of Parent and Merger Sub to
enter into the Amendment, Parent has required that each member of the Icahn
Group enter into this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

Section 1. Certain Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement. For all
purposes of and under this Agreement, the following terms shall have the
following respective meanings:

“Agreement Effective Time” means such time as the Amendment is executed and
delivered by the parties thereto.

“Affiliate” and “Associate” have the meanings ascribed to such terms in
Rule 12b-2 under the Exchange Act.

“Beneficial Ownership” of Common Stock means ownership of: (a) Common Stock
which such Person or any of such Person’s Affiliates or Associates is deemed to
beneficially own, directly or indirectly, within the meaning of Rule l3d-3 under
the Exchange Act; (b) securities which such Person or any of such Person’s
Affiliates or Associates has: (i) rights, obligations or options to own or
acquire (whether such right, obligation or option is exercisable immediately or
only after the passage of time or upon the satisfaction of one or more
conditions (whether or not within the control of such Person), compliance with
regulatory requirements or otherwise) or (ii) the right to vote pursuant to any
agreement, arrangement or understanding (whether or not in writing) (provided,
that a Person shall not be deemed to have “Beneficial Ownership” of Common Stock
under this clause (ii) if (1) the right to vote such Common Stock arises solely
from a Proxy Card and (2) such Common Stock is not then reportable by such
Person on Schedule 13D under the Exchange Act); (c) which are beneficially
owned, directly or indirectly, by any other Person (or any Affiliate or
Associate of such other Person) and with respect to which such first Person or
any of such first Person’s Affiliates or Associates has any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (other than solely pursuant to a Proxy Card) or
disposing of such securities; or (d) any other economic exposure to Common
Stock, including through any derivative transaction that gives any such Person
or any of such Person’s Affiliates or Associates the economic equivalent of
ownership of an amount of Common Stock due to the fact that the value of the
derivative is determined by reference to the price or value of Common Stock, or
which provides such Person or any of such Person’s Affiliates or Associates an
opportunity, directly or indirectly, to profit, or to share in any profit,
derived from any increase in the value of Common Stock, in any case without
regard to whether (i) such derivative conveys any voting rights in Common Stock
to such Person or any of such Person’s Affiliates or Associates, (ii) the
derivative is required to be, or capable of being, settled through delivery of
Common Stock, or (iii) such Person or any of such Person’s Affiliates or
Associates may have entered into other transactions that hedge the economic
effect of such Beneficial Ownership of Common Stock.

“Expiration Time” means the earlier of (a) such time as the Merger Agreement
shall have been validly terminated in accordance with its terms or
(b) immediately following the Effective Time.

“Merger Agreement” means the Original Agreement, as it may be amended,
supplemented or otherwise modified from time to time, including by the
Amendment.

 

2



--------------------------------------------------------------------------------

“Proxy Card” means a revocable proxy or consent given in response to a proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act.

“Record Date Shares” means all Shares owned, beneficially or of record
(including by having any agreement, arrangement or understanding (whether or not
in writing, but other than solely a Proxy Card) for the purpose of voting such
Shares), by any member of the Icahn Group as of any record date established from
time to time for determining the stockholders of the Company entitled to vote at
the Company Stockholders’ Meeting or at any other meeting of the holders of
Common Stock called to consider the adoption of the Merger Agreement and the
Merger, and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of the Company with respect to
the adoption of the Merger Agreement and Merger.

“Shares” means (i) all shares of capital stock of the Company owned,
beneficially or of record, by any member of the Icahn Group as of the date
hereof and (ii) all additional shares of capital stock of the Company acquired
by any member of the Icahn Group or any Affiliate thereof, beneficially or of
record (including by having any agreement, arrangement or understanding (whether
or not in writing, but other than solely a Proxy Card) for the purpose of voting
such Shares), during the period commencing on the date hereof and expiring at
the Expiration Time; provided, however, for avoidance of doubt, no shares of
Common Stock shall be “Shares” solely due to a member of the Icahn Group’s right
to vote such shares pursuant to a Proxy Card if such shares also are not then
reportable by any member of the Icahn Group on Schedule 13D under the Exchange
Act.

“Trident Parties” means Trident Pine Acquisition, LP, Trident VII Professionals
Fund, L.P., Trident VII, L.P., Trident VII DE Parallel Fund, L.P., Trident VII
Parallel Fund, L.P., Stone Point Capital LLC and each of their general partners,
limited partners, members, subsidiaries, affiliates, officers, employees, agents
and other representatives.

Section 2. Release; Covenant Not to Sue. From and after the Agreement Effective
Time:

(a) Each member of the Icahn Group, on behalf of itself and for all of its
affiliated, associated, related, parent and subsidiary entities, successors,
assigns, and the respective heirs, executors, administrators, successors and
assigns of any such person or entity (“Related Parties”), irrevocably,
absolutely and unconditionally releases, settles, acquits and forever discharges
each of (i) the Company, (ii) Parent, (iii) the KZ Defendants, (iv) each
existing (as of the date of this Agreement) director, officer, employee, agent
or other representative of the Company (the “Existing Company Parties”), (v) the
Trident Parties and (vi) the Related Parties of each of the foregoing (the
persons and entities referred to in the foregoing clauses (i)-(vi),
collectively, the “Company Released Parties”), from and against any and all
causes of action, claims, actions, rights, judgments, obligations, damages,
fines, penalties, amounts, demands, losses, controversies, contentions,
complaints, promises, accountings, bonds, bills, debts, liabilities, dues, sums
of money, expenses, specialties and fees and costs (whether direct, indirect or
consequential, incidental or otherwise, including attorney’s fees, accountants’
fees and court costs, of whatever nature) incurred in connection therewith of
any kind

 

3



--------------------------------------------------------------------------------

whatsoever, in their own right, representatively, derivatively or in any other
capacity (including as a member of a class), in law or in equity or liabilities
of whatever kind or character, arising under federal, state, foreign, or common
law or the laws of any other relevant jurisdiction from the beginning of time to
the Agreement Effective Time (“Claims”), whether now known or unknown, suspected
or unsuspected, that any member of the Icahn Group or any of its Related Parties
now has, or at any time previously had, or shall or may have in the future, as a
record or beneficial owner of Common Stock or arising by virtue of or in any
manner related to any actions with respect to (A) the Merger (the “Icahn Merger
Release”) or (B) the Company or its affairs (other than in the ordinary course
of the Company’s business operations) on or before the Agreement Effective Time,
including in the Icahn Litigation; provided, that nothing in this Agreement
shall waive, release, bar, discharge, enjoin, or otherwise affect any Claims to
enforce the terms of this Agreement.

(b) Each of the Company and Parent, on behalf of itself and for all of its
Related Parties, irrevocably, absolutely and unconditionally releases, settles,
acquits and forever discharges (i) each member of the Icahn Group, (ii) each
existing (as of the date of this Agreement) director, officer, employee, agent
or other representative of any member of the Icahn Group (the “Existing Icahn
Parties”) and (iii) the Related Parties of each of the foregoing (the persons
and entities referred to in the foregoing clauses (i)-(iii), collectively, the
“Icahn Released Parties”) from and against any and all Claims, whether now known
or unknown, suspected or unsuspected, that the Company or Parent, as applicable,
or any of its Related Parties now has, or at any time previously had, arising by
virtue of or in any manner related to any actions or inactions with respect to
(A) the Merger (the “Company Merger Release”) or (B) the Company or its affairs
(other than in the ordinary course of the Company’s business operations) on or
before the Agreement Effective Time, including in the Icahn Litigation;
provided, that nothing in this Agreement shall waive, release, bar, discharge,
enjoin, or otherwise affect any Claims to enforce the terms of this Agreement.

(c) IT IS THE INTENTION OF EACH MEMBER OF THE ICAHN GROUP, THE COMPANY AND
PARENT IN EXECUTING THIS AGREEMENT, AND IN GIVING AND RECEIVING THE
CONSIDERATION CALLED FOR HEREIN, THAT THE RELEASES CONTAINED IN THIS Section 2
SHALL BE EFFECTIVE AS A FULL AND FINAL ACCORD AND SATISFACTION AND GENERAL
RELEASE OF AND FROM ALL MATTERS RELEASED PURSUANT TO THIS Section 2 (THE
“RELEASED MATTERS”) AND THE FINAL RESOLUTION BY EACH MEMBER OF THE ICAHN GROUP,
THE COMPANY AND PARENT OF THE RELEASED MATTERS. EACH MEMBER OF THE ICAHN GROUP
HEREBY REPRESENTS TO EACH COMPANY RELEASED PARTY THAT NONE OF THE MEMBERS OF THE
ICAHN GROUP HAS VOLUNTARILY OR INVOLUNTARILY ASSIGNED OR TRANSFERRED OR
PURPORTED TO ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED MATTERS AND THAT NO
PERSON OTHER THAN THE MEMBERS OF THE ICAHN GROUP HAS ANY INTEREST IN ANY
RELEASED MATTERS BY LAW OR CONTRACT BY VIRTUE OF ANY ACTION OR INACTION BY ANY
MEMBER OF THE ICAHN GROUP. EACH OF THE COMPANY AND PARENT HEREBY REPRESENTS TO
EACH ICAHN RELEASED PARTY THAT IT HAS NOT VOLUNTARILY OR INVOLUNTARILY ASSIGNED
OR TRANSFERRED OR PURPORTED TO ASSIGN OR TRANSFER TO ANY PERSON ANY RELEASED
MATTERS AND THAT NO PERSON OTHER THAN THE COMPANY OR PARENT, AS

 

4



--------------------------------------------------------------------------------

APPLICABLE, HAS ANY INTEREST IN RELEASED MATTERS BY LAW OR CONTRACT BY VIRTUE OF
ANY ACTION OR INACTION BY THE COMPANY OR PARENT, AS APPLICABLE. THE INVALIDITY
OR UNENFORCEABILITY OF ANY PART OF THIS Section 2 SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS Section 2 WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT.

(d) Within one (1) business day after the Agreement Effective Time, the Icahn
Plaintiffs shall take or cause to be taken all necessary action on their part,
including the filing of all necessary motions, stipulations or other documents
with the Delaware Court of Chancery, to voluntarily dismiss with prejudice the
Icahn Litigation and all causes of actions asserted against any of the KZ
Defendants or the Company therein. As promptly as practicable following the
Agreement Effective Time, the Icahn Plaintiffs shall use their commercially
reasonable efforts to cause such Court to effect the dismissal with prejudice of
the Icahn Litigation as against the KZ Defendants and the Company, including the
preparation and execution of such other and further documentation necessary, by
order of such Court or otherwise, to obtain the full and final dismissal of the
Icahn Litigation with prejudice as against the KZ Defendants and the Company. In
the event one or more KZ Defendants or the Company seeks dismissal with
prejudice of the Icahn Litigation as against the KZ Defendants and the Company,
(i) the Icahn Plaintiffs will not oppose any such request for dismissal,
(ii) the Icahn Plaintiffs will cooperate with such KZ Defendant or the Company
in making a motion for dismissal of that action and (iii) if requested to do so,
the Icahn Plaintiffs will support a motion for dismissal of that action.

(e) Each member of the Icahn Group (on its own behalf and on behalf of its
Related Parties) covenants and agrees that each such Person shall not
(i) institute or participate in any action, suit or proceeding against any of
the Company Released Parties related in any way to the Released Matters or
(ii) otherwise seek to recover, or permit another to seek to recover on its
behalf, from any of the Company Released Parties any remedies of any kind
(including any equitable relief, damages, fines, penalties, amounts, demands,
losses, controversies, contentions, complaints, promises, accountings, bonds,
bills, debts, liabilities, dues, sums of money, expenses, specialties and fees
and costs (whether direct, indirect or consequential, incidental or otherwise,
including attorney’s fees, accountants’ fees and court costs, of whatever
nature)) related in any way to the Released Matters, and fully, finally,
irrevocably, absolutely and unconditionally waives any right to recover any such
remedies; provided, that nothing in this Agreement shall waive, release, bar,
discharge, enjoin, or otherwise affect any Claims to enforce the terms of this
Agreement.

(f) Each of the Company and Parent (on its own behalf and on behalf of its
Related Parties) covenants and agrees that each such Person shall not
(i) institute or participate in any action, suit or proceeding against any of
the Icahn Released Parties related in any way to the Released Matters or
(ii) otherwise seek to recover, or permit another to seek to recover on its
behalf, from any of the Icahn Released Parties any remedies of any kind
(including any equitable relief, damages, fines, penalties, amounts, demands,
losses, controversies, contentions, complaints, promises, accountings, bonds,
bills, debts, liabilities, dues, sums of money, expenses, specialties and fees
and costs (whether direct, indirect or consequential, incidental or otherwise,
including attorney’s fees, accountants’ fees and court costs, of whatever
nature)) related in any way to the Released Matters, and fully, finally,
irrevocably, absolutely and unconditionally waives any right to recover any such
remedies; provided, that nothing in this Agreement shall waive, release, bar,
discharge, enjoin, or otherwise affect any Claims to enforce the terms of this
Agreement.

 

5



--------------------------------------------------------------------------------

(g) The parties acknowledge that the Agreement releases claims that are unknown
and unsuspected at the time of the Agreement and that the release of such claims
was a specifically negotiated and material term of the Agreement. The parties
further agree to waive the protections of Cal. Civ. Code 1542 or any similar
provisions of law.

(h) Each member of the Icahn Group (on its own behalf and on behalf of its
Related Parties) acknowledges and agrees that (i) each of the Company Released
Parties is an express third party beneficiary of this Section 2, and, in each
case, such third party beneficiary shall be entitled to enforce the releases,
covenants and other agreements contained herein against such member of the Icahn
Group and its Related Parties as if such third party beneficiary were a party to
this Agreement and (ii) the KZ Defendants will be relying to their detriment on
the effectiveness and enforceability of such releases, covenants and other
agreements in causing Parent to enter into the Amendment providing for the
Amended Merger Consideration.

(i) Each of the Company and Parent (on its own behalf and on behalf of its
Related Parties) acknowledges and agrees that (i) each of the Icahn Released
Parties is an express third party beneficiary of this Section 2, and, in each
case, such third party beneficiary shall be entitled to enforce the releases,
covenants and other agreements contained herein against Company, Parent and
their Related Parties as if such third party beneficiary were a party to this
Agreement and (ii) each member of the Icahn Group will be relying to its
detriment on the effectiveness and enforceability of such releases, covenants
and other agreements in entering into this Agreement.

Section 3. Agreement to Vote; Termination of Solicitation.

(a) During the period commencing on the Agreement Effective Time and expiring at
the earlier of the Expiration Time or the termination of this Agreement in
accordance with Section 19, at the Company Stockholders’ Meeting or at any other
meeting of the holders of Common Stock called to consider the adoption of the
Merger Agreement and the Merger, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company with respect to the adoption of the Merger Agreement and Merger,
each member of the Icahn Group (i) shall appear at such meeting or otherwise
cause the Record Date Shares to be counted as present thereat for the purpose of
establishing a quorum and (ii) vote or cause to be voted the Record Date Shares
at such meeting in favor of adopting the Merger Agreement and the transactions
contemplated thereby, including the Merger.

(b) From and after the Agreement Effective Time, each member of the Icahn Group
hereby covenants and agrees to use its commercially reasonable efforts to cause
the holders of record of, or other Persons with the power to vote or cause to be
voted, all Shares that are not Record Date Shares to take, and to refrain from
taking, as applicable, all actions that such member of the Icahn Group is
required to take, and to refrain from taking, as applicable, in respect of the
Record Date Shares pursuant to Section 3(a); provided, that the Company and
Parent hereby acknowledge that as of the date hereof the Icahn Group
Beneficially Owns 11,487,685 shares of Common Stock underlying forward contracts
(the “Forwards”) and the Forwards do not give any member of the Icahn Group any
direct or indirect voting, investment or dispositive control over the shares to
which such Forwards relate.

 

6



--------------------------------------------------------------------------------

(c) From and after the Agreement Effective Time, each member of the Icahn Group
hereby covenants and agrees that it shall (i) immediately cease any and all
solicitation efforts against the proposal to adopt the Merger Agreement and
against the proposal to adjourn the Company Stockholders’ Meeting from time to
time, in each case in connection with the Company Stockholders’ Meeting or at
any other meeting of the holders of Common Stock called to consider the adoption
of the Merger Agreement and the Merger, and at every adjournment or postponement
thereof and (ii) except with respect to the Shares as provided in
Section 3(a)-(b), not vote, deliver or otherwise use any proxies that may have
been received by any member of the Icahn Group or its representatives with
respect to the Company Stockholders’ Meeting or at any other meeting of the
holders of Common Stock called to consider the adoption of the Merger Agreement
and the Merger, and at every adjournment or postponement thereof.

(d) Each member of the Icahn Group hereby covenants and agrees that it shall not
enter into any agreement or undertaking, and shall not commit or agree to take
any action, that would materially restrict or interfere with its obligations
pursuant to this Agreement.

Section 4. Transfer Restrictions. Until the earlier to occur of (A) August 31,
2018 and (B) the date on which the Required Stockholder Vote referenced in
Section 3.04(a)(ii) of the Merger Agreement is obtained, each member of the
Icahn Group shall not, directly or indirectly, offer, sell, transfer, pledge,
assign or otherwise dispose of (collectively, “Transfer”), or enter into any
Contract, option or other arrangement or understanding with respect to the
Transfer of any of, the Shares (or any other equity interests, options,
warrants, calls, subscriptions or other rights in any such Shares) to any Person
of any shares of Common Stock over which the Icahn Group has Beneficial
Ownership; provided, that nothing in this Section 4 shall prohibit or otherwise
limit (i) Transfers from any member of the Icahn Group to any other member of
the Icahn Group, (ii) the Icahn Group exercising the Forwards, (iii) holding the
Shares in margin accounts and incurring debt against such accounts, or
(iv) hypothecation of the Shares in the ordinary course.

Section 5. Waiver of Appraisal Rights. Each member of the Icahn Group hereby
irrevocably waives, and shall cause to be irrevocably waived by any other
Affiliate of any member of the Icahn Group, and shall withdraw or cause to be
withdrawn all previously delivered demands in respect of, any rights of
appraisal or rights to dissent from the Merger that it or such Affiliate may
have under Delaware Law with respect to any Shares.

Section 6. Public Announcement. The Company and the Icahn Group shall announce
this Agreement and the material terms hereof by means of a press release in the
form attached hereto as Exhibit A (the “Press Release”) as soon as practicable
on or after the date hereof. Neither the Company nor the Icahn Group shall make
any public announcement or statement that contradicts or disagrees with the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other party.

 

7



--------------------------------------------------------------------------------

Section 7. Representations and Warranties of All Parties. Each of the parties
hereto represents and warrants to the other parties that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such party, enforceable against such party in accordance with its terms; and
(c) this Agreement will not result in a violation of any terms or conditions of
any agreements to which it is a party or by which it may otherwise be bound or
of any law, rule, license, regulation, judgment, order or decree governing or
affecting such party.

Section 8. Representations and Warranties of the Icahn Group. Each member of the
Icahn Group jointly represents and warrants that, as of the date of this
Agreement: (a) the Icahn Group collectively Beneficially Owns an aggregate of
18,418,732 shares of Common Stock as set forth on Schedule B hereto;
(b) Schedule B hereto sets forth a list of all voting rights in shares of Common
Stock that the Icahn Group holds in respect of shares that may be voted as of a
record date of April 4, 2018 and (c) except as set forth on Schedule B or solely
pursuant to a Proxy Card, no member of the Icahn Group, individually or in the
aggregate with any of its Affiliates, has any other Beneficial Ownership of,
and/or economic exposure to, any Common Stock, including through any derivative
transaction.

Section 9. Representations and Warranties of the Company. The Company represents
and warrants to each member of the Icahn Group that, as of the Agreement
Effective Time: (a) it will have all requisite corporate power and authority,
and will have taken all corporate action necessary in order to execute and
deliver, and perform its obligations under, the Amendment and to consummate the
transactions contemplated thereby, subject only to the adoption of the Merger
Agreement by the Requisite Stockholder Vote; and (b) the Amendment will have
been duly executed and delivered by the Company and, assuming the due
authorization, execution and delivery of the Amendment by Parent and Merger Sub,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally or by general equitable principles.

Section 10. Representations and Warranties of Parent. Parent represents and
warrants to each member of the Icahn Group that, as of the Agreement Effective
Time: (a) each of Parent and Merger Sub will have all requisite corporate or
other power and authority, and will have taken all corporate action necessary in
order to execute and deliver, and perform its obligations under, the Amendment
and to consummate the transactions contemplated thereby, subject only to the
adoption of the Amendment by the affirmative vote of Parent, in its capacity as
sole stockholder of Merger Sub, immediately following the execution of the
Amendment by the parties thereto; and (b) the Amendment will have been duly
executed and delivered by each of Parent and Merger Sub and, assuming the due
authorization, execution and delivery of the Amendment by the Company, will
constitute the valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally or by
general equitable principles.

 

8



--------------------------------------------------------------------------------

Section 11. Specific Performance; Jurisdiction; Governing Law. The parties
hereto recognize and agree that if for any reason any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached, immediate and irreparable harm or injury would be caused for
which money damages would not be an adequate remedy. Accordingly, each party
agrees that in addition to other remedies any of the other parties shall be
entitled to at law or in equity, each other party shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
federal or state courts of the State of Delaware. In the event that any action
shall be brought in equity to enforce the provisions of this Agreement, no party
shall allege, and each party hereby waives the defense, that there is an
adequate remedy at law. Furthermore, each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the federal or state courts of the State of Delaware, and
each of the parties hereto irrevocably waives the right to trial by jury,
(d) agrees to waive any bonding or similar security requirement under any
applicable law or otherwise, including in the case any other party seeks to
enforce the terms by way of equitable relief and (e) irrevocably consents to
service of process given in accordance with Section 14 or any other manner
permitted by applicable Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

Section 12. No Waiver. Any waiver by any party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. No waiver of any of the provisions of this Agreement shall be
effective unless it is in writing signed by the party making such waiver. The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.

Section 13. Entire Agreement. This Agreement contains the entire understanding
of the parties hereto with respect to the subject matter hereof and may be
amended only by an agreement in writing executed by the parties hereto.

Section 14. Notices. All notices and other communications under this Agreement
must be in writing and will be deemed to have been duly given or made as
follows: (a) if delivered in person, on the day of such delivery; (b) if by
facsimile, on the day on which such facsimile was sent; provided, that receipt
is personally confirmed by telephone; (c) if by electronic mail, on the day on
which such electronic mail was sent; (d) if by certified or registered mail
(return receipt requested), on the fifth (5th) Business Day after the mailing
thereof; or (e) if by reputable overnight delivery service, on the second (2nd)
Business Day after the sending thereof:

If to any member of the Icahn Group:

Icahn Capital LP

767 Fifth Avenue, 47th Floor

New York, NY 10153

  Attention: Keith Cozza

  Email: Kcozza@ielp.com

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Icahn Capital LP

767 Fifth Avenue, 47th Floor

New York, NY 10153

  Attention: Andrew Langham

  Email: alangham@sfire.com

If to the Company:

AmTrust Financial Services, Inc.

59 Maiden Lane, 43rd Floor

New York, NY 10038

  Attention: Stephen Ungar

  Email: Stephen.Ungar@amtrustgroup.com

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

  Attention: Steven A. Seidman

Laura L. Delanoy

  Email: sseidman@willkie.com

ldelanoy@willkie.com

If to Parent:

Evergreen Parent, L.P.

c/o AmTrust Financial Services, Inc.

59 Maiden Lane, 43rd Floor

New York, NY 10038

  Attention: Barry Zyskind

  Email: barry.zyskind@amtrustgroup.com

 

10



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Trident Pine Acquisition LP

c/o Stone Point GP Ltd.

20 Horseneck Lane

Greenwich, CT 06830

  Attention: David Wermuth

  Email: dwermuth@stonepoint.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

  Attention: Todd E. Freed

Jon A. Hlafter

  Email: todd.freed@skadden.com

jon.hlafter@skadden.com

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

  Attention: Ross A. Fieldston

Adam M. Givertz

  Email: rfieldston@paulweiss.com

agivertz@paulweiss.com

Section 15. Severability. If at any time subsequent to the date of this
Agreement, any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement. Upon such determination that any term hereof is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law.

Section 16. Counterparts. This Agreement may be executed (including by facsimile
or PDF) in two or more counterparts which together shall constitute a single
agreement.

Section 17. Successors and Assigns. This Agreement shall not be assignable by
any of the parties hereto. Any purported assignment of this Agreement shall be
null and void. This Agreement, however, shall be binding on successors of the
parties hereto.

Section 18. No Third Party Beneficiaries. Subject to Section 2(h) and (i), this
Agreement is solely for the benefit of the parties hereto and is not enforceable
by any other persons.

 

11



--------------------------------------------------------------------------------

Section 19. Termination. This Agreement and all its provisions shall terminate
automatically, shall be of no further force or effect, and shall be null and
void, in its entirety, upon the earlier to occur of (i) the Agreement Effective
Time failing to occur on or before 6:00 p.m., New York City time, on June 11,
2018 or such later date and time as Icahn Capital LP, the Company and Parent may
agree in writing, (ii) any amendment, supplement, or other modification to the
Merger Agreement that either (A) reduces or has the effect of reducing the
Merger Consideration to an amount less than the Amended Merger Consideration or
(B) extends the Outside Date to a date after June 1, 2019, and (iii) the valid
termination of the Merger Agreement pursuant to and in accordance with its
terms; provided, however, that in the event of a termination of this Agreement
pursuant to Section 19(iii), the Icahn Merger Release and the Company Merger
Release, as set forth in Section 2(a)(A) and Section 2(b)(A), shall remain in
full force and effect.

Section 20. Responsible Parties. Each of Parent and each member of the Icahn
Group shall cause its controlled Affiliates, and shall use its commercially
reasonable efforts to cause its agents and other Persons acting on its behalf,
to comply with the terms of this Agreement. The Company shall cause its
directors, officers and controlled Affiliates, and shall use its commercially
reasonable efforts to cause its agents and other Persons acting on its behalf,
to comply with the terms of this Agreement. Parent, each member of the Icahn
Group and the Company, respectively, shall be responsible for any breach of the
terms of this Agreement by such Persons, as applicable.

Section 21. Interpretation and Construction. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties hereto shall be deemed the work
product of all of the parties hereto and may not be construed against any party
by reason of its drafting or preparation. Accordingly, any rule of law or any
legal decision that would require interpretation of any ambiguities in this
Agreement against any party that drafted or prepared it is of no application and
is hereby expressly waived by each of the parties hereto, and any controversy
over interpretations of this Agreement shall be decided without regard to events
of drafting or preparation. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The term “including” shall be deemed to mean
“including without limitation” in all instances.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

EVERGREEN PARENT, L.P. By its General Partner: Evergreen Parent, GP, LLC By:  
/s/ Barry Zyskind   Name:   Barry D. Zyskind   Title:   Manager

 

AMTRUST FINANCIAL SERVICES, INC. By:   /s/ Stephen Ungar   Name:   Stephen Ungar
  Title:   Senior Vice President,    

General Counsel &

Secretary

[Settlement and Support Agreement]



--------------------------------------------------------------------------------

ICAHN PARTNERS MASTER FUND LP ICAHN OFFSHORE LP ICAHN PARTNERS LP ICAHN ONSHORE
LP BECKTON CORP. HOPPER INVESTMENTS LLC BARBERRY CORP. HIGH RIVER LIMITED
PARTNERSHIP   By:   Hopper Investments LLC, general partner   By:   Barberry
Corp. By:   /s/ Keith Cozza   Name:   Keith Cozza   Title:  

 

ICAHN CAPITAL LP   By:   IPH GP LLC, its general partner   By:   Icahn
Enterprises Holdings L.P., its sole member   By:   Icahn Enterprises G.P. Inc.,
its general partner IPH GP LLC   By:   Icahn Enterprises Holdings L.P., its sole
member   By:   Icahn Enterprises G.P. Inc., its general partner ICAHN
ENTERPRISES HOLDINGS L.P.   By:   Icahn Enterprises G.P. Inc., its general
partner

ICAHN ENTERPRISES G.P. INC. By:   /s/ Keith Cozza   Name:   Keith Cozza   Title:
 

 

/s/ Carl Icahn CARL C. ICAHN

[Settlement and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

High River Limited Partnership

Hopper Investments LLC

Barberry Corp.

Icahn Partners Master Fund LP

Icahn Offshore LP

Icahn Partners LP

Icahn Onshore LP

Icahn Capital LP

IPH GP

Icahn Enterprises Holdings L.P.

Icahn Enterprises G.P. Inc.

Beckton Corp.

Carl C. Icahn



--------------------------------------------------------------------------------

Schedule B

Icahn Group Beneficial Ownership*

 

     Common
Stock      Forward Contracts      Record Date Shares  

High River

     1,386,209        2,297,537        0  

Icahn Partners LP

     3,288,266        5,450,156        0  

Icahn Partners Master Fund LP

     2,256,572        3,739,992        0     

 

 

    

 

 

    

 

 

 

Grand Total

     6,931,047        11,487,685        0     

 

 

    

 

 

    

 

 

 

 

* Excludes any shares of Common Stock of which any member of the Icahn Group
otherwise might have been deemed to have Beneficial Ownership solely due to a
right to vote that arises solely from a Proxy Card and that is not then
reportable by any member of the Icahn Group on Schedule 13D under the Exchange
Act.



--------------------------------------------------------------------------------

Exhibit A

Press Release

(See Attached)



--------------------------------------------------------------------------------

Exhibit B

Form of Amendment

(See Attached)